DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 2-4 have been amended.  Claim(s) 1-15, 17, 19-21 and 60 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 22 November 2021 with respect to the rejection of claims 2-4 under 35 U.S.C. § 112, fourth paragraph, for failing to include all the limitations of the claim upon which it depends, has been fully considered and is persuasive. Claim 2 has been amended to recite “further comprising administering to the patient the formulation at a frequency of once every other day during a pre-pregnancy treatment period before the patient becomes pregnant”. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s arguments, filed 22 November 2021 with respect to the rejections of claims 1-11, 14, 15, 17, 19-21 and 60 under 35 U.S.C. § 103 as being unpatentable over Hughes et al. in view of Tasci et al.,; and the rejection of claims 12 and 13 under 35 U.S.C. § 103 as being unpatentable over Hughes et al., Tasci et al. and Castelli et al., has been fully considered and are persuasive.
Applicant argues clinical trials of migalastat for treating Fabry disease expressly excluded patients who were pregnant or breast-feeding, and required women who can become pregnant and all men to agree to be sexually abstinent or use medically accepted methods of birth control during the study and 
Upon further consideration, in light of the prior art cited by Applicant, it would not have been obvious to administer the claimed composition to a pregnant patient.
The rejections are hereby withdrawn.

Conclusion
Accordingly, claims 1-15, 17, 19-21 and 60 (renumbered 1-20) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623